DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with William L. Jaffe  on 10/29/2021.
3.	The application has been amended as follows: 
1. (Currently Amended): A communication method, comprising:
receiving, by a first forwarding device in a mobile network, a first data packet, wherein 
the first data packet carries first data from a first terminal device, the first data packet comprises a target field, and information carried in the target field is used to determine target information, wherein the target information comprises information about at least one second terminal device or information about a first area, the second terminal device is a terminal device to which the first data is to be sent, and the first area is an area to which the first data is to be broadcast; and
sending, by the first forwarding device, a second data packet based on the target information, wherein the second data packet carries the first data, 
wherein the target field carries the target information; and 
when the information carried in the target field is empty or a specified preset value, 

11. (Currently Amended): A communication method, comprising:
generating, by a first terminal device, a first data packet, wherein the first data packet 
carries first data, the first data packet comprises a target field, and information carried in the target field is used to determine target information, wherein the target information comprises information about at least one second terminal device or information about a first area, the second terminal device is a terminal device to which the first data is to be sent, and the first area is an area to which the first data is to be broadcast; and
sending, by the first terminal device, the first data packet to a first forwarding device in a mobile network, 
wherein the target field carries the target information;  and 
when the information carried in the target field is empty or a specified preset value, 

15. (Currently Amended): A communications device, comprising:
a processing unit configured to generate a first data packet, wherein the first data packet carries first data, the first data packet comprises a target field, and information carried in the target field is used to determine target information, wherein the target information comprises information about at least one second terminal device or information about a first area, the second terminal device is a terminal device to which the first data is to be sent, and the first area is an area to which the first data is to be broadcast; and
a transceiver unit configured to send the first data packet to a first forwarding device in a mobile network, 
wherein the target field carries the target information; and
when the information carried in the target field is empty or a specified preset value, 

Allowable Subject Matter
4.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 2, 4-16, and 18 are allowed because the closest prior art of record, either alone or in combination, fails to anticipate or render obvious the features of:
A communication method, comprising:
receiving, by a first forwarding device in a mobile network, a first data packet, wherein 
the first data packet carries first data from a first terminal device, the first data packet comprises a target field, and information carried in the target field is used to determine target information, wherein the target information comprises information about at least one second terminal device or information about a first area, the second terminal device is a terminal device to which the first data is to be sent, and the first area is an area to which the first data is to be broadcast; and
sending, by the first forwarding device, a second data packet based on the target information, wherein the second data packet carries the first data, 
wherein the target field carries the target information; and 
when the information carried in the target field is empty or a specified preset value, the method further comprises: determining, by the first forwarding device, the target information based on information about the first terminal device, wherein the information about the first terminal device comprises at least one of context information of the first terminal device, location information of the first terminal device, and cell information of a cell in which the first terminal device is located. (see claims 1, 11, and 15)

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643